Citation Nr: 18100265
Decision Date: 04/03/18	Archive Date: 04/03/18

DOCKET NO. 12-15 895
DATE:	April 3, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
The claim of entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, is denied.
FINDINGS OF FACT
1. The Veteran is shown to have served during the Vietnam War  
2. The Veteran does not have a diagnosed heart condition, to include ischemic heart disease.  
CONCLUSION OF LAW
The criteria for service connection for ischemic heart disease, to include as due to herbicide exposure, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION
The Veteran had honorable active duty service with the United States Air Force from June 1970 to August 1977, and from February 1983 to April 1984.  The Veteran received the Vietnam Service Medal and the Vietnam Campaign Medal, among other commendations.  
This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, denying the claim currently on appeal.
By way of history, in June 2006, the Veteran initially filed a claim for entitlement to service connection for a heart condition.  In an August 2006 rating decision, the RO denied service connection for a heart condition on the basis that there was no evidence that the Veteran was diagnosed with a heart condition.  In February 2010, the Veteran filed a new claim for entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  
In August 2010, ischemic heart disease was added to the list of diseases for which presumptive service connection may be granted based on herbicide exposure for certain veterans.  See 38 C.F.R. §§ 3.307(a), 3.309(e) (2017); 75 Fed. Reg. 53202, 53216 (August 31, 2010).  
In a June 2011 letter, the RO informed the Veteran that his claims file was being reviewed pursuant to the regulations wherein VA added ischemic heart disease to the list of presumptive diseases associated with herbicide exposure.  75 Fed. Reg. 53,216 (Aug. 31, 2010); 38 C.F.R. § 3.309(e).  A review of the Veterans claims file was conducted in light of the Nehmer court order, and a subsequent rating decision was issued by the RO in September 2011, which denied service connection for ischemic heart disease on the basis that there was no evidence that the Veteran had a diagnosis of ischemic heart disease.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); 38 C.F.R. § 3.816 (2017).  
In November 2016, the Board remanded the instant claim on appeal for additional development.  The matter is now again before the Board.  
 
Service Connection
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting, such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  
In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  
Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  
The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Boards analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  
Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veterans particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that [w]hether lay evidence is competent and sufficient in a particular case is a factual issue.).  
The Veteran contends that he is entitled to service connection for ischemic heart disease, to include as due to herbicide exposure.  
With respect to service connection based on herbicide exposure, VA laws and regulation provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  
If a veteran was exposed to an herbicide agent during active service, certain diseases, including ischemic heart disease, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 
As the Veteran has confirmed service in the Republic of Vietnam, the above presumptive provisions apply to the Veteran.  
The Veterans service treatment records do not reflect that he suffered a chronic heart condition during active military service.  However, the service treatment records show that in November 1983, the Veteran suffered two episodes of left anterior sharp chest pain in the last 18 months.  The examiner noted that the episodes were exertion related and lasted less than 10 minutes.  The examiner concluded that the Veterans chest pain was probably musculoskeletal in origin.  Other than that isolated occurrence related to the chest, the service treatment records contain no evidence of injury to the heart or complaints of symptomatology associated with the heart.  Further, the heart was deemed as normal on the Veterans March 1984 release from active duty examination report.  As such, the service treatment records fail to demonstrate that the Veteran suffered from a chronic disability of the heart at the time of his separation from active duty.  
Likewise, post-service treatment records fail to reflect that the Veteran suffered from a chronic heart disability, or chronic symptomatology, within one year of his separation from active duty.  
On VA examination in June 1998, the Veteran reported that for the past several months, he had been experiencing chest discomfort, together with dyspnea brought on by activity such as pushing a lawnmower for 15 minutes or climbing 1-2 flights of stairs.  The examiner noted that the Veteran was not on any cardiac medication.  On examination, the examiner noted that there were no carotid bruits.  The chest was clear, and the heart sounded normal.  There were no murmurs.  The heart was not enlarged to percussion.  There was no edema, and the peripheral pulses were normal.  The electrocardiogram was normal.  The examiner concluded that the Veterans chest pain suggested an emotional symptom, and not heart disease.  The examiner further noted that the Veterans diagnosis of dysthymia was established over 15 years ago.  
A June 2002 VA treatment note shows that X-rays of the Veterans chest revealed that the cardiac, mediastinal and bony structures showed nothing unusual.  The examiner concluded that the Veterans chest appeared normal.  
A May 2005 VA treatment note shows that an echocardiogram was conducted, revealing that the left ventricular chamber size appeared normal.  The left ventricular ejection fraction was estimated at 60 percent.  There were no regional wall motion abnormalities.  There was concentric left ventricular hypertrophy.  The left atrium was normal in size.  The aortic root was mildly dilated at 4.2 centimeters.  The right atrium and ventricle appeared normal in size.  The cardiac valves appeared structurally normal.  There were no intracardiac masses seen and a pericardial effusion was not identified.  The interior vena cava was not dilated.  Based on the findings, the examiner concluded preserved left ventricular systolic function, no significant valvular pathology, and mildly dilated aortic root.  
A June 2006 VA treatment note indicates that the Veteran reported left jaw pain, numbness in the left hand, and mild chest pressure on the left side.  The Veteran was unable to identify any aggravating or alleviating factors, and it was noted that his pain was not exertional.  The examiner noted that the Veteran had no associated symptoms, such as shortness of breath or diaphoresis.  In addition, X-rays of the chest showed that there was no acute cardiopulmonary disease.  The examiner further noted that despite the advisement to be admitted to the hospital, the Veteran refused.  
A subsequent VA treatment note from June 2006 shows that SPECT (single-photon emission computed tomography) images of the Veterans chest revealed that the left ventricle demonstrated normal radiotracer uptake at peak stress without evidence of ventricular dilation.  Review of gated images showed normal wall motion.  Post stress left ventricular ejection fraction was calculated at 71 percent by quantitative gated SPECT.  Based on the SPECT images, the examiner concluded that there was no evidence of myocardial ischemia, and that there was normal wall motion.  
An August 2007 VA treatment note shows that X-rays of the chest revealed that the heart was not enlarged.  No infiltrates or atelectasis were seen.  Mediastinum was normal, and bony thorax was normal.  
Upon a thorough review of all VA treatment notes of record, although there are reports of chest pain, there has never been any formal diagnosis of ischemic heart disease, or any other heart condition.  
Based on the foregoing, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for ischemic heart disease, to include as due to herbicide exposure.  Although the Veteran had service during the Vietnam War, ischemic heart disease has not been diagnosed at any time since the claim for service connection.  Although the Veteran reported having a history of chest pain since 1983, the June 1998 VA examiner concluded that the chest pain was related to the Veterans psychiatric disorder, and was not related to a heart disease.  Furthermore, the various X-rays taken of the Veterans chest consistently show that his heart was not enlarged and appeared normal.  Moreover, the June 2006 SPECT image showed that there was no evidence of myocardial ischemia.  
As such, there is no evidence that shows the existence of a present heart disability, specifically ischemic heart disease.  Moreover, there is no evidence of this condition manifesting during active military service.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  As such, service connection for ischemic heart disease is not warranted.  
The Board recognizes that the Veteran believes that he is entitled to service connection for ischemic heart disease.  However, the record does not reflect that the Veteran has the requisite training or expertise to offer a medical opinion providing a diagnosis of a heart condition, or as complex as linking a claimed heart condition to an event or injury in military service.  The competent medical evidence of record from VA physicians shows that the Veterans heart is normal.  
For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for ischemic heart disease.  The benefit-of the-doubt doctrine is therefore not applicable, and the Veterans claim of entitlement to service connection for ischemic heart disease must be denied.  See 38. U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Y. MacDonald, Associate Counsel 

